OlaeksoN, J.
Tbis matter bas been fully discussed in Rice v. Roll and Panel Co., Yol. 1, p. 341, Advance Sheets, North Carolina Industrial Commission, opinion by Wilson, Commissioner for Full Commission. Tbe opinion, in part: “Tbis cause came on for review before tbe Full Commission, 24 February, 1930, at Raleigh, North Carolina, upon tbe appeal by tbe carrier from tbe decision of Commissioner Dorsett, filed 31 January, 1930, to decide tbe one issue, to wit: Has tbe Commission tbe right to award compensation for temporary total disability in addition to specific where there is an amputation? Statement of Case: On 30 October, 1929, John Rice, tbe claimant, was regularly employed by tbe Denny Roll and Panel Company, at an average weekly wage of $25.13. On that date tbe claimant suffered an injury by accident resulting in some badly lacerated and amputated fingers on bis- left band. Tbe evidence tends to show that tbe fingers were either amputated at tbe time of tbe accident, or immediately thereafter. Dr. Burrus of tbe Burrus Clinic of High Point, North Carolina, was tbe attending physician, and testified that because of plaintiff’s injury it was necessary to amputate the distal phalange of tbe second finger, and to amputate more than half of tbe distal phalanges of tbe third and fourth fingers. Upon tbe evidence, tbe Full Commission makes tbe following Findings of Fact: 1. That tbe parties to tbis proceeding are bound by tbe provisions of tbe North Carolina Workmen’s Compensation Act. 2. That John Rice, tbe claimant, on 30 October, 1929, suffered an injury by accident that arose out of and in tbe course of bis employment, and that as tbe result of said accidental injury, plaintiff bas lost tbe distal phalange of tbe second and more than half of tbe distal phalanges of tbe third and fourth fingers of bis left band. 3. That tbe plaintiff was temporarily totally disabled for a period of seven weeks and two days immediately following tbe accident; and that plaintiff is entitled to compensation for temporary total disability in addition tó tbe specific award for tbe loss of part of members. 4. That tbe average weekly wage was $25.13.” Tbe conclusions of law are set forth, which we need not repeat. The Award: “For temporary total disability tbe plaintiff is entitled to receive *156sixty per cent of bis average weekly wage for seven weeks and two days, in addition to tbis, for tbe specific loss of parts of tbe fingers as per schedule of injuries set out in section 31, tbe plaintiff is entitled to receive sixty per cent of bis average weekly wage for a period of fifteen weeks to cover tbe loss of one-balf of tbe second finger; for a period of ten weeks to cover tbe loss of one-balf of tbe third finger; and for a period of seven and one-balf weeks to cover tbe loss of tbe fourth finger.”
Tbe sole question for our determination: Where an employee by accident arising out of and in tbe course of bis employment loses by immediate amputation certain parts of three fingers, is be entitled to compensation under section 29 of tbe Workmen’s Compensation Act for tbe period of tbis temporary total incapacity or disability during tbe healing period, in addition to tbe amount allowed for loss of tbe members under section 31 of tbe said act, tbe payment- of compensation under section 31 starting-on tbe termination of payment under section 29 ? We think so.
Section 29 is as follows: “Where tbe incapacity for work resulting from tbe injury is total, tbe employer shall pay, or cause to be paid, as hereinafter provided, to tbe injured employee during such total disability, a weekly compensation equal to 60 per centum of bis average weekly wages, but not more than eighteen dollars, nor less than seven dollars, a week; and in no case shall tbe period covered by such compensation be greater than four hundred weeks, nor shall tbe total amount of all compensation exceed six thousand dollars. In case of death tbe total sum paid shall be six thousand dollars, less any amount that may have been paid as partial compensation during tbe period of disability, payable in one sum to tbe personal representative of deceased.”
In Smith v. Light Co., 198 N. C., at p. 621, it is held that “tbe last clause of section 29 is totally repugnant to tbe definite method of settlement prescribed in sections 38 and 40.” Compensation for “death by accident arising out of and in tbe course of tbe employment” whether dependents or not are relegated to sections 38 and 40. Reeves v. Parker-Graham-Sexton, Inc., po-st, 236.
Section 31 has a schedule of injuries and fixes tbe rate and period of compensation.
Tbis matter has been up several times before tbe Industrial Commission, and tbe unanimous decisions of tbe Commission sustain plaintiff’s contention. Adams v. Buffalo Snowbird Co., Vol. 1, p. 232; Kennedy v. Collins Granite Co., Yol. 1, p. 346, Advance Sheets, N. C. Industrial Commission.
Tbe defendants contend, and correctly so, quoting 25 R. C. L., p. 964: “There is a marked distinction between liberal construction of statutes, *157by wbicb courts, from tbe language used, tbe subject-matter, and tbe purposes of those framing them, find out their true meaning, and tbe act of a court in ingrafting upon a law something that has been omitted, wbicb tbe court believes ought to have been embraced. Tbe former is a legitimate and recognized rule of construction, while tbe latter is judicial legislation, forbidden by tbe constitutional provisions distributing tbe powers of government among three departments, tbe legislative, tbe executive and tbe judicial.”
In Johnson v. Asheville Hosiery Co., ante, 38, speaking to tbe subject, it is said: “It is generally held by tbe courts that tbe various compensation acts of tbe Union should be liberally construed to tbe end that..tbe benefits thereof should not be denied upon technical, narrow and strict interpretation.”
Under section 60 tbe findings of fact by tbe Commission .shall be conclusive and binding. We may add that tbe rulings of law by tbe Commission are persuasive and ought to have weight on appeal to this Court.
Section 2(i) : “Tbe term ‘disability’ means incapacity because of injury to earn tbe wages wbicb tbe employee was receiving at tbe time of injury in tbe same or any other employment.”
In section 29, What is incapacity? “Any deprivation of power to work as tbe result of injury is ‘incapacity,’ within tbe meaning of tbe provisions of tbe 'Workmen’s Compensation Act (Laws 1911, cb. 218) section 12 and section 11, as amended by Laws 1913, cb. 216 sec. 5, authorizing tbe allowance of compensation for incapacity.” Gorrell v. Battelle, 144 Pac., 244, 246, 93 Kan., 370.
Tbe plaintiff, under tbe well understood meaning of tbe word “incapacity” or “disability” to earn tbe wages which be was receiving at tbe time of tbe injury, was for seven weeks and two days during tbe healing period of tbe injury totally incapacitated for work. This disability or incapacity was temporary, but total, during said period, and tbe compensation is fixed in said section for such disability or incapacity.
In 25 R. C. L., statutes, part section 248, p. 1009, we find: “Tbe construction of a statute can ordinarily be in no wise affected by tbe fact that it is subdivided into sections or titles. A statute is passed as a whole and not in parts or sections and is animated.by one general purpose or intent. Consequently tbe several parts or sections of an act. are to be construed in connection with every other part or section and all are to be considered as parts of a connected whole and harmonized, if possible, so as to aid in giving effect to tbe intention of tbe lawmakers.”
When tbe period of temporary disability or incapacity ceases, what is plaintiff’s compensation for tbe injury or loss to bis members ?
*158Section 31, says: “In cases included by the following schedule, the disability in each case shall be deemed to continue for the period specified, and the compensation so paid for such injury shall be specified therein, to wit: “For the loss of” etc., under the section, specifying the particular member. For the specific injury or loss the plaintiff is entitled to receive sixty per cent of his' average weekly wage for a period of fifteen weeks to cover the loss of one-half of the second finger; for a period of ten weeks to cover the loss of one-half of the third finger; and for a period of seven and one-half weeks to cover the loss of one-half of the fourth finger.
Is this section 31 exclusive or should it be construed in pari materia with 29, as was done by the Commission? We think the sections should be construed together. We are led to this conclusion by the purpose of the act — indicated by its name — compensation. It would be a narrow construction to allow the plaintiff no compensation for seven weeks and two days for the healing period he was temporarily totally incapacitated for work and only get what is allowed him under section 31 for the loss of the member. If the injury healed immediately, he could go back to work to support himself and dependents. When it does not, and he is confined for seven weeks and 2 days, how is he and his dependents cared for ? Should they be cared for out of the compensation allowed him for the specific loss of his fingers? This seems to us to be a narrow and hard ruling under a reasonable construction of the sections of the act and we cannot so hold.
Section 29 covers total incapacity for work resulting from the injury and section 31 covers “loss” for the injured member, and the language of the latter section “the compensation so paid for such injury” and then again “The disability in each case shall be deemed to continue for the period specified.” The compensation under 31 is paid for the injury or loss for the member and not for total incapacity for work resulting from the injury under 29.
Legislative reports may persuasively show that the particular statute in question should not be narrowly or restrictively interpreted, although they cannot be taken as giving to the law a meaning not fairly within its word. St. Louis I. M. & S. R. Co. v. Craft, 238 U. S., 648, 35 Sup. Ct. Rep., 704.
The General Assembly seems to have considered with care the provisions of section 31. In some of the states the compensation for loss or injury for some member is “in lieu of all other compensation.” Section 32 of the original Cannady-Haywood Senate Bill, No. 83, on file in the Secretary of State’s office, File No. 526, reads: “In cases included by the following schedule, the incapacity in each case shall be deemed to continue for the period specified, and the compensation so *159paid for snob injury shall be specified therein, and shall he in lieu o-f all other compensationSection 31 in the Compensation Law, as finally adopted, which corresponds to section 32 of the original bill, reads: “In cases included by the following schedule, the disability in each case shall be deemed to continue for the period specified, and the compensation so paid for such injury shall be specified therein, to wit: “For the loss of” specifying the particular members, etc. The General Assembly left out of the clause, “and shall be in lieu of all other compensation.”
We think this throws light on the construction of these sections. We do not think section 30 in any way militates against the construction put on section 29 and 31, as the beginning of section 30 says “except as otherwise provided in the next section hereafter.”
The decisions are not uniform over the nation, of course so many different acts are to be construed with different phraseology. It is contended by plaintiff, in a carefully prepared brief, that the weight of authority is in conformity to the opinion of the Industrial Commission on the subject. Plaintiff and the Industrial Commission cite many decisions tending to uphold their view. On the other hand, the defendants contend to the contrary and have a comprehensive and analytical brief tending to uphold their side of the contention. This is a new act, and we are deciding the particular questions as they arise. We see no good purpose in going into a long discussion of the cases cited on either side.
The judgment of the court below is
Reversed.